        l,i',
AO 245B (Rev. 02/08/2019 ,Judgment in a Criminal Petty Case (Modified)                                          Page 1 of I



                                    UNITED STATES DISTRICT CO                                     OCT O9 2019

                     United States of America
                                      V.

                   Arbiaturo Sanchez-Manzano                               Case Number: 3:19-mj-24115

                                                                           Daniel Casillas
                                                                           Defendant's Attorney


REGISTRATION NO. 90703298

THE DEFENDANT:
 lZl pleaded guilty to count(s) 1 of Complaint
                                           ------'--------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                              Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                    1

  •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                !E:rrIME SERVED                          D _ _ _ _ _ _ _ _ _ days

  lZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, October 9, 2019




                                                                           ONORA~~REN L. STROMBO"M
                                                                          UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                    3:19-mj-24115
